United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit                  October 4, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 03-60969


SELENA BUCKMAN; GLENN BUCKMAN; COLLEEN JOHNSON; FREDERICK SMITH;
  BARBARA SMITH; DAWN GEESLIN; CHARLENE BANKS; ANNIE BURNS; ROY
                      ROBINSON; ROSIE TURNER

                                          Plaintiffs-Appellees,


                               v.

          NORWEST FINANCIAL OF MISSISSIPPI, INC.; et al

                                          Defendants

    WELLS FARGO FINANCIAL OF MISSISSIPPI INC.; CENTURION LIFE
                        INSURANCE COMPANY

                                          Defendants-Appellants.



          Appeal from the United States District Court
   For the Southern District of Mississippi, Jackson Division

                         (99-CV-181-BR)




Before REAVLEY, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants bring this appeal of a district court’s

order remanding this case to the state court from which it was


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
removed. Alternatively, Defendants-Appellants petition this court

for a writ of mandamus to correct what they contend is an erroneous

remand order.   “An order remanding a case to the State court from

which it was removed is not reviewable on appeal or otherwise.”

See 28 U.S.C. 1447(d); In re Excel Corp., 1997 U.S. App. LEXIS

12792 (5th Cir. 1997).     Therefore, because the district court’s

remand order was based on a defect in the removal procedure, i.e.,

the   untimeliness   of   removal,       we   lack   jurisdiction   to   hear

Defendants-Appellants’ appeal or to grant the mandamus petition.

Accordingly, the appeal is dismissed for want of jurisdiction and

the petition for mandamus is denied.




                                     2